   Case 1:19-cr-00677-NLH Document 41 Filed 06/05/20 Page 1 of 4 PageID: 96


                                                                                USDC DNJ
                       IN THE UNITED STATES DISTRICT COURT                      DOCUMENT
                          FOR THE DISTRICT OF NEW JERSEY                        ELECTRONICALLY FILED
                                                                                DOC #: ___________________
                                                                                             May 22, 2020
                                                                                DATE FILED: _______________

IN RE: COURT OPERATIONS UNDER THE                    :
EXIGENT CIRCUMSTANCES CREATED                        :
BY COVID-19, SUPERSESSION OF STANDING                :       STANDING ORDER 2020-12
ORDERS 2020-02, 2020-03, 2020-04 and 2020-09         :


      WHEREAS, on March 13, 2020, the President of the United States declared a National
Emergency in response to the coronavirus (COVID-19) pandemic;

        WHEREAS, in response to the spread of COVID-19, on March 9, 2020, the Governor of
the State of New Jersey declared a State of Emergency of indefinite duration and a Public Health
Emergency, which the Governor has extended through at least June 5, 2020;

        WHEREAS, the Centers for Disease Control and Prevention (CDC) and other public
health authorities have advised taking precautions to reduce the possibility of exposure to
COVID-19 and to slow the spread of the disease; and

       WHEREAS, in response to government policy, CDC guidelines and public health
advancements, the United States District Court for the District of New Jersey (“Court”) has
adopted the District of New Jersey COVID-19 Recovery Guidelines (“Recovery Guidelines”),
providing for a phased approach to reconstituting operations; and

        WHEREAS, the Recovery Guidelines provide that during Phase One, which will not
begin before June 1, 2020 and is currently of undetermined duration, six-foot social distancing
shall be maintained, and all proceedings shall continue to be held by video and teleconference,
except for grand jury proceedings, which shall be held in person;

       WHEREAS, jury selection in this District frequently involves large jury venire pools,
along with many individuals required to travel extensively; and

      WHEREAS, circumstances regarding school closures and possibly, limited summer
camp experiences, will increase the impact on parents summoned for jury service; and

       WHEREAS, the current limitations on reasonably available COVID-19 testing increase
the uncertainty of the health status of summoned jurors and others; and

        WHEREAS, as a public institution committed to the sound administration of equal
justice under law, this Court must take reasonable and prudent actions to further that mission;

       NOW, THEREFORE, in order to further public health and safety, the health and safety
of Court personnel, counsel, litigants, other case participants, jurors, security personnel and the
general public, and in order to reduce the number of gatherings necessarily attendant to trial jury
   Case 1:19-cr-00677-NLH Document 41 Filed 06/05/20 Page 2 of 4 PageID: 97



selection in all vicinages of this Court, and in order to minimize travel by participants in Court
proceedings (particularly travel by public conveyance), the Court issues the following Order:

      1. The Court ORDERS that this Standing Order supersedes Standing Orders 2020-02,
2020-03, 2020-04 and 2020-09.

        2. Through prior Standing Orders, the Court previously continued all civil and criminal
jury selections and jury trials before any district or magistrate judge in any courthouse in the
District of New Jersey, during the period of March 16, 2020 through May 31, 2020. The Court
now ORDERS that all civil and criminal jury selections and jury trials shall be continued to
August 31, 2020. The Court may issue further Orders concerning future general continuances of
any matters as may be deemed necessary and appropriate. All jury selections and trials impacted
by this Order will be reset by further Order of the assigned judicial officer.

        3. Regarding criminal matters, the Court recognizes the trial, procedural and
substantive rights of criminal litigants and particularly, their right to a speedy and public trial
under the Sixth Amendment (and the particular application of that right in cases involving
defendants who are detained pending trial). However, the Court also recognizes the compelling
public health and safety issues outlined in this Standing Order, and therefore, finds that the ends
of justice served by taking such action materially outweigh the best interests of the public and the
parties in a speedy trial. Accordingly, the Court ORDERS that the time period of March 16,
2020 through August 31, 2020 shall be “excluded time” under the Speedy Trial Act. Specifically,
such exclusion is necessary to assure that in cases going to trial, there is a full, unhindered,
continuously serving jury venire and seated jury in every case, which is central to the sound
administration of justice. Such exclusion of time is also necessary in cases not yet set for trial in
order to address the reasonably anticipated difficulties in defense counsel communicating or
visiting with clients (including those detained in locales and facilities under a declared state of
emergency), and the inherent delay in the scheduling of further trials as a consequence of the
exclusion period herein. The Court may by further Order extend the period of exclusion as
circumstances may warrant, and the assigned judicial officer may, by Order, also do so in
connection with any specific proceeding.

        4. Specifically, regarding criminal cases commenced by complaint, the Court
previously continued the 30-day period established by 18 U.S.C. § 3161(b), during which the
United States must either obtain an indictment or file an information. Through prior Standing
Orders, such continuances were granted for the period of March 16, 2020 through May 31, 2020.
The Court now ORDERS that the 30-day period in 18 U.S.C. § 3161(b) is continued through
August 31, 2020. Again, recognizing the public health and safety issues stated herein, the Court
determines that the ends of justice served by granting such a continuance outweigh the best
interest of the public and each defendant in a speedy indictment and a speedy trial in a criminal
case. Accordingly, the Court also ORDERS that the time period of March 16, 2020 through
August 31, 2020 shall be “excluded time” in all criminal proceedings in this District under the
Speedy Trial Act, including those proceedings commenced by complaint. The Court further
ORDERS that such continuance shall also apply to any time limits established by the Interstate
Agreement on Detainers, 18 U.S.C. app. 2, § 2 (art. III).
   Case 1:19-cr-00677-NLH Document 41 Filed 06/05/20 Page 3 of 4 PageID: 98



        5. Through prior Standing Orders, the Court prohibited the empanelment of new grand
juries during the period of March 16, 2020 to May 31, 2020. The Court now ORDERS that no
new grand juries shall be empaneled until further order of the Court. Sitting grand juries in each
vicinage of the Court are authorized to continue to meet.

        6. The Court ORDERS that the provisions in its prior Standing Orders that, all filing
and discovery deadlines in civil matters that fell between March 25, 2020 and April 30, 2020
were extended by forty-five (45), and those that fell between May 1, 2020 and May 31, 2020
were extended by thirty (30) days, remain in effect, unless a presiding judge in an individual case
directs otherwise. This Order affords no further extensions of filing and discovery deadlines.
This extension does not apply to any scheduled dates of conferences, which are controlled by the
presiding judge.

        7. The Court further ORDERS that all deadlines set by Federal or Local Rules or Court
Orders, including, but not limited to, scheduling orders in all civil cases, remain in effect unless
modified by this Standing Order, further Order of the Court or by Order of the assigned judicial
officer. Any dispute over whether discovery can be effectively accomplished in a manner
consistent with applicable health guidelines may be referred to the Magistrate Judge for
resolution. Judicial officers may apply the principles of flexibility and accommodation to
reasonable requests for filing or scheduling adjustments necessitated by reasonable and fact-
based travel, health or safety concerns, or advice or directives of public health officials.

        8. The Court ORDERS that aside from ordering a jury trial, individual judges presiding
over civil and criminal proceedings may take such actions consistent with this Order and the
Recovery Guidelines as may be lawful and appropriate to ensure the fairness of the proceedings
and preserve the substantial rights of the parties.

       9. Consistent with the Court’s prior Standing Order, the Court ORDERS that the
requirement in criminal matters of providing courtesy copies of electronic filings to the Court is
suspended in all cases, until further Order of the Court.

        10. Through prior Standing Orders, the Court previously continued all Central Violations
Bureau (CVB) proceedings between March 16, 2020 and May 31, 2020, pending further Order
of the Court. The Court now ORDERS that all CVB proceedings shall be continued until
August 19, 2020, pending further Order of the Court.

       11. The Court ORDERS that this Standing Order does not affect the Court’s Standing
Order 2020-06, as amended (“In Re: Video Conferencing and Teleconferencing for Criminal
Proceedings Under the CARES Act”) or Standing Order 2020-07 (“In Re: Expanded Use of
Electronic Signatures Due to the Exigent Circumstances Created by COVID-19”), which
remain in full force and effect, until further order of the Court.

       12. The Court also ORDERS that this Standing Order does not toll or extend any
applicable statutes of limitations.
   Case 1:19-cr-00677-NLH Document 41 Filed 06/05/20 Page 4 of 4 PageID: 99



       13. The Court ORDERS that any litigant may seek such relief from this Order that
he/she deems necessary due to emergent circumstances.

        14. The Court further ORDERS that additional Orders addressing Court Operations
Under the Exigent Circumstances Created by COVID-19 shall be entered as warranted, and that
this Standing Order will expire no later than August 31, 2020, unless extended by further Order
of the Court.


DATED: May 22, 2020                                               _____________________
                                                                  ____________ _________ __
                                                                                         __
                                                                   Hon. Freda L. Wolf
                                                                                  Wolfson
                                                                                      fson
                                                                   U.S. Chief District Judge
                                                                   District of New Jersey
